DETAILED ACTION

Election/Restrictions
Claims 1-20 are allowable. The restriction requirement among Species A (embodiment of Fig 1A with barrier layer over the full surface), Species B (embodiment of Fig 1C with the barrier layer over only part of the upper surface), and Species C (embodiment of Fig 1D with no barrier layer) , as set forth in the Office action mailed on 07/27/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 07/27/2020 is withdrawn.  Claims 4-5 , directed to Species A are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“contact assembly” in claim 7 (note “assembly” is the generic placeholder and “contact” is the functional limitation) interpreted as an electrically conductive body, such as conductive pins, a conductive body with a plurality of protrusions, or an electrical connection capable of applying an axial force, [0032-0033] and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The instant application contains three independent claims. Claim 1 is directed to a resonant process monitor. The prior art alone or in combination fails to teach or fairly suggest all the limitations of instant claim 1, and in particular the combination of limitations including the gas-filled cavity in which a portion of the second surface of the resonant body, the second electrode, and side surfaces of the resonant body are exposed to the gas-filled cavity. The closest prior art of record, the combination of Andle (US 6033852) in view of Spencer (US 2011/0266924) and Yoshimine (US 2004/0051595) as presented in the prior office action mailed 5/12/2022 fails to teach or fairly suggest the limitation regarding the side surfaces of the resonant body being exposed to the gas-filled cavity. Andle (see Fig 1A or 2 and the side surfaces of piezoelectric crystal) teaches the side surfaces are in contact with the frame. Spencer teaches that the side surfaces of the piezoelectric element (8 Fig 3A) are separated from the gas-filled cavity (20 Fig 3A) by a support 13 (Fig 3A) necessary for supporting the piezoelectric element. Further, Yoshimine specifically teaches sealing the side surfaces of the piezoelectric with elastic bonding agent (5) [0052]. US 5455475 demonstrates side surfaces of the piezoelectric (2 Fig 7-8) that are not contacted by a frame or otherwise sealed from the air filled cavity as in the prior art combination discussed above. However US 5455475 does not teach or render obvious the frame as claimed, the backplate sealing the second opening of the frame, the frame defining a gas-filled cavity, or the first electrode contacts the frame, inter alia. Assuming arguendo the frame of 5455475 could be replaced with a frame such as a frame taught by Andle or Yoshimine while maintaining the side surfaces of the resonant body are exposed to the gas-filled cavity, the combination would still not teach or fairly suggest the first electrode contacts the frame because US 5455475 requires the O-ring 130 (col 5, ln 1-5). For these reasons claim 1 is allowable over the prior art,  and claims 2-13 are allowable for being dependent from claim 1. Regarding claim 14, the claim is directed to processing tool including the resonant process monitor including all the limitations of instant claim 1. It is therefore allowable for the same reasons discussed above. Claims 15-17 are allowable for being dependent from allowable claim 14. Claim 18 is directed to a method of forming a resonant process monitor. The closest prior art of record Andle, in view of Spencer, Rivas, and Yoshimine fails to teach or render obvious the method of forming a resonant process monitor as recited in claim 18 because the combination fails to teach or render obvious the resonant process monitor having the gas-filled cavity with the side surfaces of the resonant body exposed to the gas-filled cavity as discussed above; therefore the prior art does not teach or render obvious forming a resonant process monitor with this arrangement. US 5455475 also does not teach or render obvious forming a resonant process monitor with this arrangement for the reasons discussed above. Claims 19 and 20 are allowable for being dependent from claim 18.
The double patenting rejection over US Patent 9978621 (see office action mailed 5/12/2022) has been withdrawn because the claims doe not teach the side surfaces of the resonant body are exposed to the gas-filled cavity and, as discussed above, this is not an obvious modification because the prior art does not teach or fairly suggest this limitation inter alia.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513. The examiner can normally be reached Mon - Fri 10-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET KLUNK/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KEATH T CHEN/Primary Examiner, Art Unit 1716